[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                      FOR THE ELEVENTH CIRCUIT
                                                 U.S. COURT OF APPEALS
                     _____________________________ ELEVENTH CIRCUIT
                                                          October 14, 2005
                             No. 03-16548               THOMAS K. KAHN
                         Non-Argument Calendar               CLERK
                     ____________________________

                   D.C. Docket No. 01-00026-CV-2-CDL-4

PATRICIA L. FRY,


                                                    Plaintiff-Appellant,

                                  versus

MUSCOGEE COUNTY SCHOOL DISTRICT,


                                                    Defendant-Appellee.

                   ________________________________

               Appeal from the United States District Court
                  for the Middle District of Georgia
                ________________________________

                            (October 14, 2005)

Before EDMONDSON, Chief Judge, CARNES and MARCUS, Circuit Judges.
PER CURIAM:

       Patricia L. Fry appeals pro se the district court’s grant of summary judgment

in favor of Muscogee County School District (MCSD) on her claims under the

Americans with Disabilities Act (ADA), 42 U.S.C. § 12101 et seq. Fry also

appeals the jury verdict in favor of MCSD on her claims under the Rehabilitation

Act, 29 U.S.C. §§ 701 et seq. No reversible error has been shown; we affirm.

        Fry, a certified school psychologist, alleged in her complaint that MCSD

discriminated and retaliated against her by assigning her to facilities that were not

handicap accessible and threatening her with disciplinary action--and eventually

terminating her employment--when she complained of the lack of

accommodation.1 The district court later allowed Fry to amended her complaint to

include claims under the Rehabilitation Act arising out of the same facts. The

district court granted summary judgment in favor of MCSD on her ADA claims

because Fry had failed to file a signed and verified charge of discrimination with

the Equal Employment Opportunity Commission (EEOC). Instead, Fry’s EEOC

charge was signed on her behalf by her attorney; and Fry did not amend her charge

of discrimination to include her subsequent verification or signature. Fry’s


   1
    Fry alleged that she suffered from Scheuremann’s Kyphosis, morbid obesity, Type II diabetes,
hypertension, and peripheral neuropathy, all of which limited life activities like performing manual
tasks, walking and working.

                                                 2
Rehabilitation Act claims went to a jury, which rendered a verdict in favor of

MCSD.

      Fry argues first that the district court improperly granted summary judgment

to MCSD on her ADA claims. She asserts that the EEOC did not question the

validity of her discrimination charge. And she contends that her failure to verify

the charge was outside of her control: the EEOC informed her that it was her

lawyer’s responsibility to correct errors in her charge and her lawyer told her that

amendment was not necessary.

      “We review a district court’s grant of summary judgment de novo, viewing

the facts--as supported by the evidence in the record--and reasonable inferences

from those facts in the light most favorable to the nonmoving party.” Young v.

City of Palm Bay, Fla., 358 F.3d 859, 860 (11th Cir. 2004).

      Before filing suit under the ADA, a plaintiff must exhaust her administrative

remedies by filing a charge with the EEOC. See 42 U.S.C. § 12117(a) (applying

remedies and procedures of Title VII to ADA); Wilkerson v. Grinnell Corp., 270

F.3d 1314, 1317 (11th Cir. 2001) (stating that first step in exhausting

administrative remedies in Title VII case is filing timely charge of discrimination

with EEOC). EEOC regulations require a charge to be signed and verified. See




                                          3
29 C.F.R. § 1601.9. The verification requirement is mandatory. See Vason v. City

of Montgomery, 240 F.3d 905, 907 (11th Cir. 2001).

          The district court here correctly granted summary judgment to MCSD on

Fry’s ADA claims: she failed to file a verified charge of discrimination with the

EEOC. Instead, her charge was signed “Patricia Fry w/ permission MTM.”2

Although the applicable regulations allow charges of discrimination to be filed on

behalf of a person, see 29 C.F.R. § 1601.7(a), the regulations do not dispense with

the requirement that a plaintiff verify the facts supporting a claim, see 29 C.F.R.

§ 1601.9. Also, we are aware that the regulations allow a plaintiff to amend her

charge so that she may cure an earlier failure to verify the charge. See 29 C.F.R.

§ 1601.12(b). But Fry did not amend her charge: instead, she amended her

complaint to add claims under the Rehabilitation Act. And we previously have

rejected the argument that the EEOC is obligated to inform a plaintiff of

deficiencies in her charge. See Vason, 240 F.3d at 907. 3

          Fry argues second that, in the light of the grant of summary judgment on her

ADA claims, the district court confused the jury by instructing it on the legal


  2
    These are the initials of Fry’s lawyer, Michael T. McGonigle, who stated that he filed the charge
with her permission but could not personally swear to the truth of the facts in the charge because he
did not have personal knowledge of those facts.
   3
       We need not address Fry’s arguments about the timeliness of her charge.

                                                  4
standards for proving a claim under both the Rehabilitation Act and the ADA. She

claims that these standards are different: she bears a higher burden of showing

causation under the Rehabilitation Act. She also contends that the district court

erred by failing to instruct the jury properly on the failure-to-accommodate claim.

      Fry initially objected to the jury instructions about the causation standards

for her claims. But the district court then included the language she requested.

Fry then expressed her satisfaction with the amended jury instructions and with the

verdict form. Fry invited the error that she now complains of: her acceptance of

the amended jury instructions served to waive her right to challenge the accepted

instructions on appeal. See Ford ex rel. Estate of Ford v. Garcia, 289 F.3d 1283,

1294 (11th Cir. 2002).

      Fry next argues that the district court erred by allowing MCSD to introduce

evidence about her later employment in Florida and about a lawsuit she filed in

Florida after her eventual termination from that job. She asserts that the admission

of this evidence was irrelevant and unfairly prejudicial as it presented her to the

jury as a “problem employee.”

      The record shows that Fry lodged a pretrial objection to MCSD’s intended

introduction of evidence about her Florida employment. MCSD argued that the

evidence was relevant to show (1) the extent of her disability and her ability to

                                          5
perform her job if reinstated and (2) damages. The district court opined that the

evidence might be admissible to show that Fry was not disabled, but the court

questioned whether the evidence could be used to show that Fry was a poor

employee. The court delayed ruling until it would hear the evidence at trial and

advised Fry’s lawyer that he needed to object again at trial to the admission of the

evidence. But the court allowed MCSD to refer to the Florida lawsuit in opening

argument, without referring to the underlying facts, to the extent the Florida suit

pertained to overlapping damages.

       MCSD referred to the Florida lawsuit in opening argument with no

objection from Fry. The district court later admitted Fry’s Florida complaint

during MCSD’s cross-examination for the limited purpose of impeaching her

earlier testimony on a matter unrelated to her termination by the Florida school

district.4 Fry did not object to the admission of the Florida complaint. During

closing argument, MSCD stated, without objection, that the damages Fry sought

could overlap with the damages she was seeking from the Florida school district.

       Despite the district court’s admonition, Fry failed to object to the instances

where the Florida lawsuit was mentioned and admitted into evidence: we review


  4
    Fry had testified that she did not look for a new job until March 2000 and that she did not pursue
the Florida job before then; but the Florida complaint indicated that she had applied for the Florida
job in February 2000.

                                                  6
only for plain error. See Brough v. Imperial Sterling, Ltd., 297 F.3d 1172, 1179

(11th Cir. 2002).5 MCSD made brief references to the Florida lawsuit during

opening and closing argument on the issue of damages, a relevant issue that the

jury would decide. And MCSD only admitted the Florida complaint to impeach

Fry’s earlier testimony. Fry does not point to any instance in the record where

MCSD went into the facts underlying the Florida complaint. In sum, MCSD only

mentioned the Florida lawsuit a few times during a multi-day trial and for limited

purposes. Fry cannot show error, plain or otherwise, from the admission of

evidence about the Florida lawsuit.

        Finally, Fry notes several instances throughout her lawsuit where she was

displeased with the performance of her lawyers, who were provided by the

Georgia Association of Educators. She requests that we provide a remedy for the

“recipient of the consequences of poor legal practice.” But Fry neither has a

“constitutional or statutory right to effective assistance of counsel on a civil case,”

nor does she have a “right to a new trial in a civil suit because of inadequate

counsel.” Mekdeci v. Merrill Nat’l Labs., 711 F.2d 1510, 1522-23 (11th Cir. 1983)



  5
    On plain error review, a party must show “error” that is “plain” and that “affects the substantial
rights of the party.” Brough, 297 F.3d at 1179. It is only after these conditions have been satisfied
that an appellate court then may exercise its discretion and correct the error if it seriously affects the
fairness, integrity or public reputation of the judicial proceedings. Id.

                                                    7
(citation omitted). We cannot provide a remedy for the alleged errors of Fry’s

lawyers.

      AFFIRMED.




                                        8